               Case 20-10343-LSS           Doc 5773      Filed 07/26/21      Page 1 of 1




                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF DELAWARE

In re:                                                     Chapter 11

BOY SCOUTS OF AMERICA AND                                  Case No. 20-10343 (LSS)
DELAWARE BSA, LLC,1
                                                           Jointly Administered
                                Debtors.


    NOTICE OF WITHDRAWAL AS COUNSEL FOR CLAIMANT NUMBER SA-63487

         MERSON LAW, PLLC, counsel of record for Claimant Number SA-63487, hereby

withdraws as counsel for claimant SA-63487 in the above-captioned case against Boy Scouts of

America.

         Please note that counsel is not withdrawing the Proof of Claim filed on behalf of

Claimant Number SA-63487. Please direct all communications regarding Claimant Number SA-

63487 directly to the claimant at the contact information provided in the Proof of Claim.

Dated: July 19, 2021
       New York, New York

                                                                ____________________
                                                 MERSON LAW, PLLC
                                                 Jordan K. Merson, Esq.
                                                 Matthew G. Merson, Esq.
                                                 950 Third Avenue, 18th Floor
                                                 New York, New York 10022
                                                 Phone: (212) 603-9100
                                                 Facsimile: (347) 441-4171




1
 The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax
identification number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311).
The Debtors’ mailing address is 1325 West Walnut Hill Lane, Irving, Texas 75038.


DOCS_DE:230722.1
